Title: Thomas Jefferson to Mathew Carey, 28 November 1818
From: Jefferson, Thomas
To: Carey, Mathew


          
            Dear Sir
            Monticello
Nov. 28. 18.
          
          In a letter of Oct. 6. I requested the favor of you to send me
          Griesbach’s Greek testament, the 8vo & full edition, and
          The New testament in an improved version on the basis of Newcome’s translation which, altho’ published in Boston, I supposed could be had in Philadelphia. hearing nothing of them I conjecture they are either forgotten or not to be had in Philadelphia. I would rather have them unbound, and they may come by mail if to be had. I salute you with friendship & respect.
          
            Th: Jefferson
          
        